DETAILED ACTION
Claims 1-20 were filed with the application dated 02/19/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: on page 11, line 22, the phrase “top of this wall 34” should be changed to: “top 34 of this wall 32 [[34]]”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the cap” in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Is “the cap” intended to be “the vent lid” (see claim 15, line 10) or is the cap a different feature than the vent lid?  For purposes of examination, “the cap” is being construed to be the same as “the vent lid”.
Dependent claims 16-20 are rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 3,032,060 (“Huffman”). 
 With regard to claim 1, Huffman discloses a pressure vacuum vent (col. 1, line 12) comprising: a pressure plate (34) having an opening (36; col. 2, lines 21-23);  5a diaphragm (12) positioned on the pressure plate (34; see Figs. 2 and 3); a sealing ring (14) for holding the diaphragm (12) to the pressure plate (see Fig. 2; 14 sits on top of 12 to hold 12 to 34); a sealing plate (16/52) positioned on the diaphragm (12) (Fig. 2); a retaining ring (22) for retaining the sealing ring (14; see Fig. 2; 22 pushes down on 14 when threaded downwardly); a screw (24 = adjustable screw member, col. 3, line 5) having a cap (60) having a vent opening (25; col. 3, line 71-74); and 10a spring (20) positioned between the cap (60) and the sealing plate (16/52) (see Fig. 2).  
With regard to claim 2, Huffman discloses that the vent is initially in a closed position (position in Fig. 2 and 3; col. 3, lines 62-65).
With regard to claim 3, Huffman discloses that the vent may be moved into an opened position by expansion of the diaphragm and compression 15of the spring (see col. 3, lines 65-75; when opening: diaphragm moves up which expands diaphragm and compresses the spring 20).  
With regard to claim 5
With regard to claim 6, Huffman discloses that the pressure plate (34) further comprises a circular wall (38) that extends upwardly from the pressure plate (34; see Fig. 1).
With regard to claim 7, Huffman discloses that the diaphragm (12) further comprises a peripheral edge (outermost edge) and a circular rib portion (rib at 42/40 see Fig. 2 also col. 2, line 56).   


    PNG
    media_image1.png
    965
    1091
    media_image1.png
    Greyscale

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 3,032,060 (“Huffman”). 
With regard to claim 4, Huffman discloses all the claimed features with the exception of disclosing a number of prongs that extend upwardly from the pressure plate with the prongs for centering the sealing plate.
Huffman does disclose single protrusion 40 that extends upwardly from the plate 34 and can help center the sealing plate.  
Applicant has not disclosed that having plural prongs (as opposed to singular prong) solves any stated problem or is for any particular purpose.  Moreover, it appears that the vent would perform equally well with any number of prongs (1, 2 or 3, or more). 
Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the singular prong/protrusion (40) of Huffman into plural prongs because the number of protrusions/prongs do not appear to provide any unexpected results.
With regard to claim 8
Huffman discloses all the claimed features with the exception of disclosing a plurality of vent openings.
Huffman does disclose single vent opening (25). 
Applicant has not disclosed that having plural vent openings solves any stated problem or is for any particular purpose.  Rather, the specification states that there can be one or plural vent openings (page 9, lines 10-11).  Moreover, it appears that the cap would perform equally well with having any number of vent openings, such as one or a plurality. 
Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the vent opening in the cap of Huffman be a plurality of vent openings because the number of vent openings do not appear to provide any unexpected results.
With regard to claim 9, Huffman discloses that the vent is initially in a closed position (col. 3, lines 62-65; position in Fig. 2-3).  
With regard to claim 10, Huffman discloses that the vent may be moved into an opened position by expansion of the diaphragm and compression of the spring (see col. 3, lines 65-75; when opening: diaphragm moves up which expands diaphragm and compresses the spring 20).  
With regard to claim 11, Huffman discloses all the claimed features with the exception of disclosing a number of prongs that extend upwardly from the pressure plate with the prongs for centering the sealing plate.
Huffman does disclose single protrusion/prong 40 that extends upwardly from the plate 34 and can help center the sealing plate.  
Applicant has not disclosed that having plural prongs (as opposed to singular prong) solves any stated problem or is for any particular purpose.  Moreover, it appears that the vent would perform equally well with any number of prongs (1, 2 or 3, or more). 
Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the singular prong/protrusion (40) of Huffman into plural prongs because the number of protrusions/prongs do not appear to provide any unexpected results.
With regard to claim 12, Huffman discloses that the pressure plate (34) further comprises a circular wall (38) that extends upwardly from the pressure plate (34; see Fig. 1).  
With regard to claim 13, Huffman discloses that 15the diaphragm (12) further comprises a peripheral edge (outermost edge) and a circular rib portion (rib at 42/40 see Fig. 2 also col. 2, line 56).  

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2020/0149647 (“Kuehn”) in view of U.S. Pat. No. 2,488,968 (“Devorss”).
With regard to claim 1, Kuehn discloses a pressure vacuum vent (Figs. 7a-7c; 9; para [0002]) comprising: a pressure plate (56b+64a+68 together form the plate) having an opening (see annotated Fig. 7b);  5a diaphragm (58) positioned on the pressure plate (56b+64a+68); a sealing plate (54) positioned on the diaphragm (58) (Fig. 7b); a retaining ring (56a); a screw (74) having a cap (48+90) having a vent 
Kuehn discloses all the claimed features with the exception of disclosing a sealing ring for holding the diaphragm to the pressure plate; the retaining ring for retaining the sealing ring.  Kuehn does disclose that the retaining ring is adjacent an outermost edge of the diaphragm (see Figs. 7a-7c).
Devorss teaches that it is known in the art to modify a diaphragm mounting arrangement for a valve to include a sealing ring (40) that is around an outermost edge (at 41) of a diaphragm (Figs. 1 and 3; 40 around 41) for the purpose of anchoring the diaphragm in a housing (17+11) (see Figs. 1 and 3) (col. 3, lines 20-25).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a sealing ring, such as taught by Devorss, in Kuehn for the purpose of anchoring and holding the diaphragm 58 of Kuehn within the retaining ring housing (56a) for the purpose of providing a stronger anchor to the surrounding housing/retaining ring, such as shown by Devorss (col. 3, lines 20-25).  
  
 
    PNG
    media_image2.png
    953
    1157
    media_image2.png
    Greyscale

 

    PNG
    media_image3.png
    898
    638
    media_image3.png
    Greyscale
 
With regard to claim 2, Kuehn (as modified by Devorss above) discloses that the vent is initially in a closed position (position in Fig. 7a; para [0048] lines 1-9).
With regard to claim 3, Kuehn discloses that the vent may be moved into an opened position by expansion of the diaphragm and compression 15of the spring (para [0048], lines 9-16; when opening: diaphragm moves up which expands diaphragm and compresses the spring; compare Figs. 7a and 7c).  
With regard to claim 4, Kuehn discloses that the pressure plate (56b+64a+68) further comprises a number of prongs that extend upwardly from the pressure plate with the prongs for centering the sealing plate (see annotated Fig. 7b).
With regard to claim 5, Kuehn discloses that the pressure plate (56b+64a+68) 20further comprises a pair of other openings (see annotated Fig. 9) formed in the plate.  
With regard to claim 6, Kuehn discloses that the pressure plate (56b+64a+68) further comprises a circular wall that extends upwardly from the pressure plate (see annotated Fig. 7b).  
With regard to claim 7, Kuehn discloses that the diaphragm (58) further comprises a peripheral edge (outermost edge) and a circular rib portion (see annotated Fig. 7b).   
With regard to claim 8, Kuehn discloses a  pressure vacuum vent (Figs. 7a-7c; 9; para [0002]) comprising: a pressure plate (56b+64a+68) having a plurality of openings (see annotated Figs. 7b and 9); a diaphragm (58) positioned on the pressure plate (56b+64a+68) and for covering the openings (see fig. 7a); 30a sealing plate (54) positioned over the diaphragm (diaphragm 58, see Fig. 7a), the sealing plate (54) having a central opening (opening inside 54a, see Fig. 9); Husky Corporation14D.N. 8413Reg. Pat. AppJanuary 14, 2020a retaining ring (56a); a screw 
Kuehn discloses all the claimed features with the exception of disclosing a sealing ring for holding the diaphragm to the pressure plate; the retaining ring for retaining the sealing ring.  Kuehn does disclose that the retaining ring is adjacent an outermost edge of the diaphragm (see Figs. 7a-7c).
Devorss teaches that it is known in the art to modify a diaphragm mounting arrangement for a valve to include a sealing ring (40) that is around an outermost edge (at 41) of a diaphragm (Figs. 1 and 3; 40 around 41) for the purpose of anchoring the diaphragm in a housing (17+11) (see Figs. 1 and 3) (col. 3, lines 20-25).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a sealing ring, such as taught by Devorss, in Kuehn for the purpose of anchoring and holding the diaphragm 58 of Kuehn within the retaining ring housing (56a) for the purpose of providing a stronger anchor to the surrounding housing/retaining ring, such as shown by Devorss (col. 3, lines 20-25).  
With regard to claim 9, Kuehn discloses that the vent is initially in a closed position (position in Fig. 7a; para [0048] lines 1-9).  
With regard to claim 10
With regard to claim 11, Kuehn discloses that the pressure plate (56b+64a+68) further comprises a number of prongs that extend upwardly from the pressure plate with the prongs for centering the sealing plate (see annotated Fig. 7b).
With regard to claim 12, Kuehn discloses that the pressure plate (56b+64a+68) further comprises a circular wall (see annotated fig. 7b) that extends upwardly from the pressure plate (see annotated fig. 7b).  
With regard to claim 13, Kuehn discloses that 15the diaphragm (58) further comprises a peripheral edge (outermost edge) and a circular rib portion (see annotated Fig. 7b).   
With regard to claim 14, Kuehn discloses that the cap  (48+90) comprises a central opening (opening near 76 in Fig. 7b) that is used to receive the screw (74) there through, the cap (48+90) also has a circular ring having a side and a bottom (as so broadly recited, the ring with side and bottom are shown at annotated Fig. 7b) with the side and the bottom forming a 20shoulder to receive the spring (see annotated Fig. 7b).  
With regard to claim 15
Kuehn discloses all the claimed features with the exception of disclosing a sealing ring having a circular groove for sealing the peripheral edge of the diaphragm within the circular wall of the pressure plate; the retaining ring for retaining the sealing ring.  Kuehn does disclose that the retaining ring is adjacent an outermost edge of the diaphragm (see Figs. 7a-7c).
Devorss teaches that it is known in the art to modify a diaphragm mounting arrangement for a valve to include a sealing ring (40) that is around an outermost edge (at 41) of a diaphragm (Figs. 1 and 3; 40 around 41) for the purpose of anchoring the diaphragm in a housing (17+11) (see Figs. 1 and 3) (col. 3, lines 20-25).  The sealing ring (40) has a circular groove for sealing the peripheral edge (around 41) of the diaphragm within the circular wall of the pressure plate (see Fig. 1) (groove shown in 41 in Figs. 1 and 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a sealing ring, such as taught by Devorss, in Kuehn for the purpose of anchoring and holding the diaphragm 58 of Kuehn within the retaining ring housing (56a) for the purpose of providing a stronger anchor to the surrounding housing/retaining ring, such as shown by Devorss (col. 3, lines 20-25).  
With regard to claim 16, Kuehn discloses that the pressure plate (56b+64a+68) further comprises a number of prongs that extend upwardly from the pressure plate with the prongs for centering the sealing plate (see annotated Fig. 7b).
With regard to claim 17
With regard to claim 18, Kuehn discloses that the diaphragm (58) further comprises a circular rib portion (see annotated Fig. 7b).  
With regard to claim 19, Kuehn discloses that the cap  (48+90) comprises a central opening (opening near 76 in Fig. 7b) that is used to receive the screw (74) there through, the cap (48+90) also has a circular ring having a side and a bottom (as so broadly recited, the ring with side and bottom are shown at annotated Fig. 7b) with the side and the bottom forming a 20shoulder to receive the spring (see annotated Fig. 7b).  
 
 Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Pat. No. 5,449,018 discloses a vent with a diaphragm and pressure plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753